Citation Nr: 0813726	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for rheumatoid 
arthritis to the hips, legs, and back.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which, in pertinent part, 
denied the benefits sought on appeal.   

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007).

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that chronic obstructive pulmonary disease (COPD) was present 
in service; or that any current COPD is related to service.
 
2.  The preponderance of the evidence is against a finding 
that any rheumatoid arthritis to the hips, legs, or back was 
present in service; that any current arthritis disorder is 
related to service; and that any arthritis manifested itself 
to a compensable degree within a year following separation 
from active duty.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated during military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Rheumatoid arthritis to the hips, legs, and back was not 
incurred in or aggravated during military service; and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between July 2004 and July 2007, which 
fully addressed all four notice elements.  The information 
contained in these letters informed the veteran of what 
evidence was required to substantiate a claim for service 
connection.  The veteran was also notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
submit evidence and/or information in his possession to the 
agency of original jurisdiction (AOJ).  

At least some of the notice letters were sent before the 
initial AOJ decision in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the statement of the case and in the 
supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment 
dated from 1993 to 2006.  There is no indication that any 
other treatment records exist that should be requested and 
which have not already been requested, or that any pertinent 
evidence has not been received. 

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

III.  Chronic Obstructive Pulmonary Disease

The veteran claims that he has chronic obstructive pulmonary 
disease due to service.  Service medical records contain no 
indication of any problems with chronic obstructive pulmonary 
disease.  The November 1946 report of examination prior to 
discharge shows no findings of any abnormalities associated 
with chronic obstructive pulmonary disease.  Examination of 
the lungs and chest revealed no abnormalities.  

After service, medical evidence of symptomatology associated 
with chronic obstructive pulmonary disease is first shown in 
1993.  Private treatment records in May 1993 include a report 
of X-ray examination containing an impression of COPD, with 
no acute process.  Subsequent private and VA treatment 
records through 2004 note histories of COPD, and contain 
assessments including COPD; and "shortness of breath, 
appears to be mainly due to his COPD."

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for COPD.  In summary, there are no 
service medical records indicating any symptoms in service 
associated with COPD.  

The first medical indication of COPD was in 1993, many 
decades after discharge from service in 1947.  Post-service 
medical records showing no indication until many years after 
service are probative evidence against a nexus with service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

There are no medical opinions or other competent evidence 
that relate the veteran's COPD to service.  See 38 C.F.R. 
§§ 3.303.  While the veteran has attested as to his belief 
that his claimed COPD is related to service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  
 
Based on the foregoing, the Board concludes that the claim 
for service connection for COPD must be denied.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Rheumatoid Arthritis to the Hips, Legs, and Back
  
The veteran claims that he has rheumatoid arthritis to the 
hips, legs, and back due to service.  Service medical records 
contain no indication of any problems referable to the 
claimed rheumatoid arthritis to the hips, legs, and back.  
The November 1946 report of examination prior to discharge 
shows no findings of any abnormalities associated with the 
claimed rheumatoid arthritis to the hips, legs, and back.  
Examination of the musculoskeletal system revealed no 
abnormalities.  

After service, the first medical evidence of any arthritis is 
shown in 2001.  VA treatment records show a history of 
osteoarthritis beginning in January 2001, and an assessment 
of osteoarthritis beginning in September 2002.  In March 
2004, the assessment was osteoarthritis, and pain in right 
hip.  VA treatment records in September 2004 contain 
assessments of back pain, degenerative joint disease; and 
osteoarthritis.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for rheumatoid arthritis to the hips, 
legs, and back.  In summary, there are no service medical 
records indicating any symptoms in service associated with 
rheumatoid arthritis to the hips, legs, and back.  There was 
no evidence of any arthritis within the first year after 
service.  See 38 C.F.R. § 3.307, 3.309.

The first medical indication of any arthritis was in 2001, 
many decades since discharge from service in 1947.  There is 
no diagnosis of rheumatoid arthritis.  Post-service medical 
records showing no indication until many years after service 
are probative evidence against a nexus with service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

There are no medical opinions or other competent evidence 
that relate the diagnosed osteoarthritis and/or degenerative 
joint disease to service.  See 38 C.F.R. §§ 3.303.  While the 
veteran has attested as to his belief that his claimed 
rheumatoid arthritis to the hips, legs, and back is related 
to service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for rheumatoid arthritis to the hips, 
legs, and back must be denied.  After considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  In reaching this decision, 
the Board considered the "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 C.F.R. § 3.102 
(2007); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease loss is denied.

Entitlement to service connection for rheumatoid arthritis to 
the hips, legs, and back is denied.


REMAND

The veteran claims that he has tinnitus related to his 
service.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the claim.  

Along with the veteran's July 2004 claim for service 
connection for tinnitus, he also claimed service connection 
for bilateral hearing loss.  The RO has recently granted 
service connection for bilateral hearing loss, for which the 
RO assigned a 70 percent disability rating indicating 
significant hearing loss disability.  

The veteran's record of honorable discharge shows that he 
served during World War II with service outside the United 
States from May 1945 to June 1945, and from November 9 to 24, 
1946.  He was in the Army and his organization was noted as 
the 20th Infantry.  His military occupational specialty was 
cook.  He earned the Combat Infantryman Badge, indicating he 
participated in active ground combat while assigned as a 
member of an infantry or special forces unit; and he earned 
the Philippine Liberation Ribbon, indicating he participated 
in the liberation of the Philippine Islands during the war.  
Such service would be consistent with noise exposure 
associated with gunfire and explosions. 

Service medical records contain no indication of any problems 
with tinnitus, or with hearing loss.  The November 1946 
report of examination prior to discharge shows no findings of 
any abnormalities associated with tinnitus.  Examination of 
the ears was normal.  Whispered voice testing was within 
normal limits at 15 feet away.

After service, the first medical evidence of tinnitus, or 
hearing loss, is contained in an April 2006 VA audiology 
examination, which also addressed the veteran's hearing loss.  
At that time, the veteran reported complaints of having a 
"constant ringing in both ears."  He also reported that 
during service, he served as a machine gunner and later as an 
MP (military police).  He reported having pre-military noise 
exposure consistent with his work as a farmer and mechanic; 
post-military exposure as farmer and carpenter; and 
recreational exposure as a hunter, mechanic, and power tools 
user.  He stated that he never wore hearing protectors, but 
on occasion he used cotton.  During the April 2006 VA 
audiology examination the veteran reported that his tinnitus 
began five years before, and he indicated that the 
circumstances of that onset were unknown.  

After examination, the report contains a diagnosis of 
symmetrical moderate progressing to profound sensorineural 
hearing loss in each ear.  The examiner opined that the 
veteran's hearing loss was likely related to his military 
noise exposure.  With respect to the tinnitus, the examiner 
concluded with an opinion that it was unlikely that the cause 
of the tinnitus was related to the veteran's tour of duty 
because its onset was five years before the present 
examination.

Based for the most part on these opinions, the RO granted 
service connection for bilateral hearing loss, and continued 
its denial of the tinnitus claim.  Importantly, although the 
examiner's opinion addressed whether there was a direct 
connection between the veteran's tinnitus and his tour of 
duty in service, the examiner did not address the question of 
whether the tinnitus could be etiologically related to the 
now service-connected hearing loss.  An opinion on this 
matter is needed to complete competent evidence necessary to 
adjudicate the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, obtain any VA or 
private records of pertinent medical 
treatment not yet on file pertaining to 
aural conditions, including hearing loss 
and tinnitus.

2.  Schedule the veteran for a VA 
examination for compensation and pension 
purposes by an appropriate specialist, for 
the purpose to determine the nature and 
etiology of the veteran's claimed 
tinnitus.

The examiner is to provide a detailed 
review of the veteran's history and 
current complaints; as well as findings as 
to the nature and etiology of his 
tinnitus.  The examiner should perform all 
studies deemed appropriate, and set forth 
all findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.    

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding the claimed tinnitus: 
If the examiner diagnoses a chronic 
tinnitus disorder, then based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that the tinnitus 
disorder: was caused or aggravated by the 
service-connected bilateral sensorineural 
hearing loss; or was the result of, or was 
increased by, injury or disease incurred 
during active service.  The examiner 
should include in the examination report 
the rationale for any opinion expressed.
  
3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If a determination remains unfavorable to 
the appellant, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.  
	



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


